Citation Nr: 0922708	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected asthma, currently evaluated 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1991 to November 1992. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, granted service connection 
for asthma.  A 30 percent disability rating was assigned. 

In connection with his appeal, the Veteran initially 
requested a hearing before a Veterans Law Judge.  In November 
2004, however, he withdrew his request and asked that the 
Board proceed with consideration of his appeal based on the 
evidence of record.

In April 2006 and again in May 2008, the Board remanded the 
Veteran's claim for additional evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in 
February 2009.  The case is once again before the Board. 

Issue not on appeal

In May 2008, the Board denied the Veteran's claim of 
entitlement to service connection for an anxiety disorder.  
That matter has been resolved and will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  Between January 1, 2005 and December 31, 2005 the 
Veteran's service-connected asthma required intermittent 
courses of systemic corticosteroids.

2.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) measurements of 81 and 83 
percent of predicted value and FEV-1/forced vital capacity 
(FVC) measurements of 69 and 73 percent of predicted value.  
The evidence also shows that the Veteran requires the regular 
use of an albuterol inhaler.

CONCLUSIONS OF LAW

1.  From January 1, 2005 through December 31, 2005 the 
schedular criteria for a 
60 percent rating for asthma were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Prior to January 1, 2005 and after December 31, 2005, the 
schedular criteria for a disability rating in excess of 30 
percent had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for asthma. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In April 2006, the Board remanded the case to the VA Appeals 
Management Center (AMC) in order to obtain certain VA 
treatment records and to provide the Veteran with a VA 
examination.  The record reveals that the additional 
treatment records identified by the Veteran have been 
obtained and associated with his claims folder.  The Veteran 
was provided a VA examination in September 2006.  

The case was again remanded in May 2008 in order to provide 
the Veteran with updated notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Veteran's claim was then 
to be readjudicated.  A letter providing updated notice of 
the VCAA was mailed to the Veteran in June 2008. The claim 
was readjudicated via the February 2009 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the AMC 
dated June 2, 2008, including a request for evidence showing 
that his service-connected disability had gotten worse. 

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced June 2008 letter, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The June 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the June 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned June 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the letter from the 
AMC dated June 2, 2008.  

There is no timing problem as to VCAA, Dingess or Vazquez 
notice.  Because the Veteran's claim was readjudicated in the 
February 2009 SSOC, following the issuance of the June 2008 
letter, the essential fairness of the adjudication was not 
affected. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's service 
treatment records, VA outpatient medical records and provided 
him with VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was described in the Introduction above, he has declined to 
exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's asthma is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2008). Diagnostic Code 6602 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case [asthma]. The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and neither the Veteran, nor 
his representative, has requested that another diagnostic 
code be used. Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
asthma, the Veteran has been diagnosed with bronchitis, 
pneumonia, allergic rhinitis, obstructive pulmonary disease 
and cannabis abuse.  These disorders are not service 
connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the Veteran's pulmonary symptomatology.  The Board 
will therefore assume that all of the Veteran's pulmonary 
symptomatology is attributed to his service-connected asthma. 

Schedular rating

The Veteran's asthma is currently rated as 30 percent 
disabling. As outlined above, to obtain the next higher 
disability rating (60 percent), the Veteran would have to 
exhibit a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parental) corticosteroids.  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; compare 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The Veteran's spirometry values do not fall within the 
prescribed ranges for an increased rating. Testing performed 
in conjunction with the September 2006 VA examination 
revealed a FEV-1 test of 83% of predicted value and FEV-1/FVC 
test results of 73% of predicted value. These results are 
congruent with a noncompensable rating. See 38 C.F.R. §§ 
4.31, 4.97, Diagnostic Code 6602.

The results of the September 2006 spirometry testing are 
consistent with the other pulmonary function tests of record.  
Specifically, VA testing in July 2003 demonstrated a FEV- 1 
test of 81% of predicted value and FEV-1/FVC test results of 
69% of predicted value.  These findings are congruent with 
the currently assigned 30 percent disability rating. 

With respect to monthly visits to a physician for required 
care of exacerbations, the evidence of record indicates that 
the Veteran received monthly treatment for breathing problems 
between June 2005 and November 2005; two treatment records 
from this period indicate that treatment was being provided 
for an acute exacerbation of the Veteran's asthma.  Those VA 
records are dated June 8, 2005 and November 3, 2005.  As will 
be discussed below, a 60 percent rating is being assigned for 
the year 2005.  Concerning the remainder of the appeal period 
(i.e., prior and subsequent to 2005), there is no evidence of 
monthly treatment for asthma.    

With respect to the final criteria, intermittent courses of 
systemic corticosteroids, the evidence of record indicates 
that the Veteran was prescribed methylprednisolone, a 
corticosteroid, four times in 2005.  During the remainder of 
the appeal period, no such treatment was prescribed..  

Further, with respect to higher disability ratings, the 
evidence does not indicate that the Veteran spirometry values 
result in a FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent.  The medical evidence also does 
not indicate that the Veteran has more than one attack per 
week with episodes of respiratory failure or requires daily 
use of systemic high dose corticosteroids or immuno-
suppressive medications.  

In short, the criteria for the assignment of a 30 percent 
disability rating for service-connected asthma have not been 
met based current disability.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As discussed in detail above, the medical evidence indicates 
that the Veteran had exacerbations of asthma between June 
2005 and November 2005, which required frequent medical 
visits as well as the use of corticosteroids four times in 
2005.  
This is the only period of time in which such symptomatology 
and treatment were present.  At no other time either before 
or after 2005 has the Veteran required intermittent (at least 
three per year) courses of systemic corticosteroids.  

Based on the record, the Board finds that a 60 percent 
disability rating may be assigned for January 1, 2005 through 
December 31, 2005, the year the Veteran required intermittent 
courses of corticosteroids.  Before January 1, 2005 (i.e., 
from the date of service connection, February 21, 2002) and 
after December 31, 2005, a 30 percent rating is assigned.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected asthma.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his asthma; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works in construction.  While the Veteran 
asthma will undoubtedly make his work more difficult, there 
is no indication that this disability has caused him to miss 
work or creates any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for a 60 percent disability rating for service-
connected asthma have been met from January 1, 2005 through 
December 31, 2005.  The appeal is allowed to that extent 
only.


ORDER

Entitlement to an increased rating, 60 percent, for service-
connected asthma is granted, from January 1, 2005 to December 
31, 2005, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for service-connected asthma for periods prior to January 1, 
2005 and after December 31, 2005 is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


